                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 Food Lion, LLC, and Maryland and Virginia
 Milk Producers Cooperative Association,
 Inc.,
                                                        ORDER
                      Plaintiffs,                       Case No. 1:20-cv-00442
v.

Dairy Farmers of America, Inc.,

                      Defendant.


        THIS MATTER IS BEFORE THE COURT on Plaintiffs Food Lion, LLC, and

Maryland and Virginia Milk Producers Cooperative Association, Inc.’s Consent Motion

for an Extension of Time to Respond to Dairy Farmers of America, Inc.’s Motion for

Protective Order as to Plaintiffs’ Second Requests for Production of Documents [ECF

No. 52] filed on September 15, 2020. Having carefully considered the motion, the

record, and applicable authority, and noting Defendant’s consent, the undersigned will

grant the motion.

        IT IS THEREFORE, ORDERED that Plaintiffs’ Consent Motion for an

Extension of Time to Respond to Dairy Farmers of America, Inc.’s Motion for Protective

Order as to Plaintiffs’ Second Requests for Production of Documents is GRANTED.

Plaintiffs shall file a Response to Defendant’s Motion for Protective Order as to

Plaintiffs’ Second Requests for Production of Documents on or before September 17,

2020.




     Case 1:20-cv-00442-CCE-JLW Document 57-1 Filed 09/15/20 Page 1 of 2
                              Signed:



                              __________________________________




Case 1:20-cv-00442-CCE-JLW Document 57-1 Filed 09/15/20 Page 2 of 2
